         Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 LEAH CAMPER, et al.,

                Plaintiffs,                                 Civil No. 1:18-cv-01794-PWG
                                                            Judge Paul W. Grimm
 v.

 NATIONAL SECURITY AGENCY, et al.,

                Defendants.


          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
                           MOTION TO DISMISS

        The Plaintiffs herein, Leah Camper and Atlee Camper, through undersigned counsel hereby

oppose some of the arguments made in the Motion to Dismiss filed by the Defendants herein,

National Security Agency (NSA, or the “Agency”) and its former Director, Michael S. Rogers,

and concede others in the interest of judicial economy. The Defendants contend in their

Memorandum in Support of their Motion to dismiss that the Plaintiffs’ allegations in their

Complaint are frivolous and that their Privacy Act claims cannot proceed due to the fact that

Plaintiff Leah never asked to correct or amend her records, inter alia. While Plaintiffs disagree

that their complaint is frivolous and that Plaintiff Leah did not ask to correct or amend her records,

the Defendants’ other contentions regarding the Federal Tort Claims Act (FTCA) and Bivens’

actions are dispositive, and therefore, the Plaintiffs seek relief to attempt to cure the defects of their

Complaint.

        Moreover, the Court probably has picked up on the fact that these Defendants do not deny

that the Plaintiffs have been intruded upon and surveilled, or that the Agency participates in this

type of conduct against individuals such as the Plaintiffs. Given the allegations Plaintiffs allege in
         Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 2 of 12



this case, and Americans views on government surveillance,1 it seems reasonable to ask the

Defendants to produce an Agency official that can testify in an affidavit that the Agency (nor any

of its contractors) does not engage in the type of surveillance and intrusions alleged in the

Complaint, and specifically have not done so against the Plaintiffs.

                                    STANDARDS OF REVIEW

        A court that is deciding whether a FRCP Rule 12(b)(1) should be granted “must treat the

plaintiff's factual allegations as true and afford the plaintiff the benefit of all inferences that can be

derived from the facts alleged.” Hawkins v. Washington Metro. Area Transit Auth., 311 F. Supp.

3d 94, 100 (D.D.C. 2018) (quoting Jeong Seon Han v. Lynch, 223 F.Supp.3d 95, 103 (D.D.C.

2016)) (internal quotation marks and citation omitted). However, a Court should strictly evaluate

those allegations as compared to how it accesses the allegations under Rule 12(b)(6). Hawkins,

311 F. Supp. at 100 (citing Lynch, 223 F. Supp. at 103).

        In regard to Rule 12(b)(6), the Supreme Court has stated: “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’…A claim has factual plausibility when the Plaintiff pleads factual content

that allows the court to draw the reasonable inference that the Defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556, 570 (2007). In addition, that Court has stated that “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.



1
 Over half of Americans, according to a Pew Research poll, think it is “unacceptable for the government
to monitor the communications of U.S. Citizens”. Abigail Geiger, How Americans have viewed
government surveillance and privacy since Snowden leaks, PEW RESEARCH CENTER, available at
https://www.pewresearch.org/fact-tank/2018/06/04/how-americans-have-viewed-government-
surveillance-and-privacy-since-snowden-leaks/ (last accessed Mar. 27, 2019).


                                                    2
         Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 3 of 12



                                            ARGUMENT

        As a preliminary matter, the Plaintiffs would point out two fundamental rights that are

recognized by the Supreme Court. Those rights are the right to petition the government for ones’

grievances and the right to have access to the courts. See California Motor Transp. Co. v. Trucking

Unlimited, 404 U.S. 508, 510 (1972) (citations and quotations omitted) (“The right of petition is

one of the freedoms protected by the Bill of Rights, and we cannot…lightly impute to Congress

an intent to invade these freedoms….The same philosophy governs the approach of citizens or

groups of them to administrative agencies (which are both creatures of the legislature, and arms of

the executive) and to courts, the third branch of Government. Certainly the right to petition extends

to all departments of the Government.”)

        The Plaintiffs’ case is inherently one about the right to petition the government to redress

their grievances and accessing the courts. They are complaining about illegal conduct committed

by employees, contractors, and agents of the National Security Agency (NSA), and are suing the

NSA and its former director for relief as a result of that illegal conduct.

        I.      The Defendants’ Argument that this Case is Frivolous Inaccurately Compares
                the Facts of the Instant Case to Cases they Cite and Ignores Related Cases and
                News Stories on the NSA’s Illegal Activities.

        The Defendants’ first argument revolves around the fact that the Plaintiffs’ Complaint is

frivolous and lists “unconnected (and largely undated) events” to support its causes of action.

Defs.’ Mem. in Supp’t Mot. Dismiss 8-9 [hereinafter Mem. in Supp’t]. They also cite several cases

to buttress their argument that this case should be dismissed on Rule 12(b)(1) grounds. Id.2

        The first problem with Defendants’ argument is that it relies on generalizations to argue

that the Complaint should be dismissed. For example, they argue that allegations like those


2
 Notably absent from the Defendants’ Memorandum and in their affidavits is any explicit denial of the
surveillance activities and intrusions described by the allegations brought by Plaintiffs.


                                                   3
         Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 4 of 12



presented in the instant case where a plaintiff alleges that “a federal agency has engaged in

unlawful surveillance or wiretapping activities have been repeatedly dismissed as ‘fantastic’ or

‘delusional’.” Id. at 7.

        While many of the cases that involve unlawful surveillance by government agencies have

been dismissed on those or similar grounds, those cases involve prima facie inconceivable

allegations unlike those presented here. In the first case the Defendants rely on, O’Connor v.

United States, the Court dismissed a case where the Plaintiff alleged that thousands of DEA agents

were monitoring him at any one time and that magazines and newspapers he was seeing contained

headlines that he perceived were intended to distort his frame of mind. 159 F.R.D. 22, 24-25 (D.

Md. 1994).

        Another case that the Defendants rely on involved farfetched allegations against celebrities,

entertainers, the Department of Justice, and numerous others, for invasion of privacy and violations

of federal wire communications laws, inter alia. See O’Brien v. U.S. Dep’t of Justice, 927 F. Supp.

382, 383-84 (D. Ariz. 1995). These allegations included the idea that the defendants allegedly

“installed electronic and hi-tech satellite equipment upon Plaintiff’s residential telephone lines and

anywhere Plaintiff resides in order to abuse, punish, persecute, victimize, orchestrate and conduct

criminal, sadistic… attacks… to cause injurious harm and sickness to the Plaintiff, contaminating

her with vile germs in her throat and lungs.” Id. at 385 (emphasis added). Given how divorced

from reality and incomprehensible those allegations were, and likely due to the fact that the

plaintiff had filed two other similar cases prior to that one, the Court easily dismissed that case. Id.

at 384-85. This is not the situation presented herein.

        Defendants use these types of cases to illustrate that the Plaintiffs’ claims fall into the same

category, i.e. this case is just as crazy as those and therefore it should be similarly dismissed. But




                                                   4
        Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 5 of 12



the allegations here are much more probable than the alleged facts in those cases. For example,

Plaintiffs allege that Plaintiff Leah met with an NSA recruiter (Mona Martin) on her graduate

school campus of University of Detroit Mercy around the same time that she had applied for a job

with the CIA (Central Intelligence Agency). Compl. ¶¶ 19-20. After that point, strange occurrences

began to happen as detailed subsequently in the Complaint and in Plaintiff Atlee Camper’s

affidavit (Plaintiffs’ Exhibit H to their Complaint).

       These occurrences (e.g., break ins, theft, being approached by strange individuals) (see

Compl. ¶ 13) during a 15-year period are much more within the realm of possibility than the

allegations contained in the cases the Defendants rely upon in that they do not relate to being

surveilled by thousands of NSA agents or exposing Plaintiff Leah to “vile germs”. Plaintiffs have

alleged that the NSA and potentially the FBI have each create a false database pertaining to

Plaintiff Leah, which may be the reason for the surveillance she has alleged. See, e.g., Compl. ¶

53. Without having access to these records, or at least some correspondence from the NSA

confirming whether they have maintained a record of her since around 2003, there is no way to

know why she is being surveilled or remedy it. With no connections to terrorism or some threat to

national security, an American citizen such as Plaintiff Leah should be able to inquire of a

government agency about records the agency has concerning them and clear up any issues that are

contained therein. See R.R. v. Dep’t of the Army, 482 F. Supp. 770, 774 (D.D.C. 1980) (“Even

beyond the domain of the Privacy Act, it is well settled that courts in their equitable discretion may

order inaccuracies removed from government records where necessary to vindicate rights secured

by statute or by the Constitution.”)

       As alleged in the Complaint, Plaintiff Leah and her mother (Plaintiff Atlee) have both

experienced unusual and intrusive behavior perpetrated by people they have reason to believe are




                                                  5
          Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 6 of 12



affiliated with the NSA. To dismiss this complaint as frivolous would require this Court to

completely ignore Plaintiffs’ allegations and effectively make it appear that mother and daughter

are both similarly imagining the events they have alleged.

         Plaintiffs would ask this Court to look at their claims within the context of the cases being

brought against the NSA over the past decade. While cases being brought against the NSA for

alleged conduct by their officials and contractors who are individually surveilling citizens are

usually quickly disposed of as being frivolous (as the Defendants have cited), there are plenty of

cases that have been brought and that are currently being allowed to proceed against the Agency

for alleged widespread illegal surveillance. See, e.g., Wikimedia Foundation v. National Security

Agency, 857 F.3d 193 (4th Cir. 2017); Jewel v. National Security Agency, 673 F.3d 902 (9th Cir.

2011).

         Additionally, in an opinion by the court responsible for reviewing NSA’s surveillance

operations—the Foreign Intelligence Surveillance (FISA) Court—back in 2011, the Court recited

admissions by the Agency that it had been engaging in the acquisition of massive amounts of

internet data, and, in doing so, accidentally acquired data from non-targeted American citizens.

Mem.       Op.     at   30,     32,    41    (FISA      Ct.    October     2011),     available    at:

https://www.documentcloud.org/documents/4522989-Fisc-Opinion-Oct-2011.html. The Court

then explained that the magnitude of the NSA’s acquiring of information from people who are

considered non-targets is “substantial”, is a “very large number”, and is protected by the Fourth

Amendment. Id. at 30, 32, 41, 72-73, 78-79; see also Ryan Gallagher & Henrik Moltke, The

Wiretap Rooms: The NSA’s Hidden Spy Hubs in Eight U.S. Cities, THE INTERCEPT, available at

https://theintercept.com/2018/06/25/att-internet-nsa-spy-hubs/ (last accessed Mar. 27, 2019).




                                                  6
         Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 7 of 12



        To the point of widespread illegal surveillance by the NSA, generally, the publishing of

previously classified NSA documents by Edward Snowden back in 2013 revealed how powerful

the NSA has become in terms of surveilling people domestically. For example, some of the

documents he revealed demonstrated how the Agency surreptitiously obtained access to millions

of Americans internet and phone records. See Barton Gellman & Ashkan Soltani, NSA infiltrates

links to Yahoo, Google data centers worldwide, Snowden documents say, THE WASHINGTON POST,

available    at   https://www.washingtonpost.com/world/national-security/nsa-infiltrates-links-to-

yahoo-google-data-centers-worldwide-snowden-documents-say/2013/10/30/e51d661e-4166-

11e3-8b74-d89d714ca4dd_story.html?utm_term=.7990e330203d (last accessed Mar. 22, 2019).

        Given the fortuitous discovery of the previously unknown part of NSA’s bulk surveillance

program, it is reasonable for an American citizen to question what other programs the NSA has

been conducting in this country over the same time span. Thus, it does not seem like an illogical

leap for this Court to reasonably infer that the NSA, possibly in conjunction with other law

enforcement and intelligence agencies, has directed officials, agents, and/or even contractors, to

surveil citizens in person based on the citizen’s background or record.3

        Moreover, a case where similar facts were alleged as those alleged in the instant complaint

was recently brought in this Circuit. In Attkisson v. Holder, the Plaintiffs brought suit against

various government officials and companies for intrusions into their electronic devices. No. 1:17-

cv-364, 2017 WL 5013230 (E.D.Va. Nov. 1, 2017), aff’d, No. 18-1677, 2019 WL 1292886 (4th

Cir. Mar. 21, 2019). While their case was ultimately dismissed for various reasons (e.g., court’s

declining to extend Bivens’ liability to this case’s context), none of those reasons included the fact


3
 On this point, Plaintiffs would also ask this Court for permission to conduct limited discovery to
ascertain the identity of the specific individuals who have been surveilling and harassing the Plaintiffs,
and subsequently allow them to amend their complaint to address claims against these specific
individuals.


                                                      7
        Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 8 of 12



that the complaint was frivolous or speculative. See id. at *8. This was the case even despite the

fact that Plaintiffs alleged that the Defendants were responsible for their computers “turning on

and off at night” and interfering and damaging with their phone lines, inter alia. Id. at *2, *3.

       Hence, it should not be deemed to be completely out of the realm of possibility that the

Plaintiffs’ have alleged viable causes of action. Plaintiff Leah has similarly alleged issues with her

computer as a result of actions committed by government officials, and as such, this case should

not be dismissed on the basis of it being too speculative. See, e.g., Compl. ¶¶ 18, 20, 26 (computer

was hacked; computer redirected to NSA’s website and contains something different on the screen

from when she was last on; passwords were changed without her knowledge).

       II.      Given that the Plaintiffs did not bring their claims under the FTCA, Plaintiffs
                would ask this Court to stay the case to allow them to file an administrative
                FTCA claim.

       The Defendants appear to correctly cite to various cases for the proposition that the

Plaintiffs were required to bring their tort claims under the Federal Tort Claims Act (FTCA) and

exhaust their administrative remedies before they filed the instant lawsuit. Mem. in Supp’t 10-12.

As such, Plaintiffs, in the interest of judicial economy, will concede the Defendants’ arguments on

those points.

       Plaintiffs would ask the Court, however, for leave to stay the instant case pending the

ability of the Plaintiffs to file an administrative FTCA complaint with the NSA in Maryland or in

Mississippi, the place where a substantial amount of the conduct alleged occurred and is still

occurring. This would allow them to satisfy the administrative requirement necessary for them to

bring claims against the government under the FTCA (see 28 U.S.C. § 2675(a)) and allow them to

identify the individuals who have been responsible for the horrendous conduct they allege.

        Alternatively, the Plaintiffs would ask this Court to dismiss their case without prejudice to

allow them to satisfy the exhaustion requirement.


                                                  8
           Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 9 of 12



          III.   Plaintiff Leah should be allowed to proceed on her Privacy Act Claim because
                 she was never given a chance to review the NSA’s records pertaining to her.

          In their Motion to Dismiss and in an affidavit, the Defendants lay out and discuss the

various letters Plaintiff Leah exchanged with NSA officials about her records. Mem. in Supp’t 14-

16; Defs.’ Ex. 2, Dec. of Steven Thompson.

          While Plaintiff Leah never explicitly asked to amend or correct her records, her request

and appeals should have been construed to do so. In her original request, she asks the Agency “if

I was being investigated by the NSA”, and later writes “I just want to know what is going on with

your group in relation to me”. Defs.’ Ex. 2A, June 10, 2015 FOIA Request. Later, in her response

to the denial of her request for records under the Privacy Act, she stated that she was “simply trying

to understand the less than desirable activities that have taken place in my life after applying for a

computer position”. Defs.’ Ex. 2G, June 27, 2016 Privacy Act Appeal.

          Taken together, and in the context of the instant action, Plaintiff Leah and her mother have

clearly attempted to access the records the Agency has pertaining to them in order to determine if

the Agency has placed inaccurate information in those records that might explain why NSA

officials are surveilling her. Given that her and her mother’s complaint essentially centers on the

NSA having an incorrect profile which they are using to conduct illegal surveillance of them,

Plaintiffs are asking for the Agency to turn over these files to determine what is in them that needs

to be corrected or amended.

          Courts have spoken on the importance of the Privacy Act (5 U.S.C. § 552a). For example,

in R.R. v. Department of the Army, the United States District Court for the District of Columbia

stated:

          “The language of the [Privacy] Act establishes that an individual may bring a civil action
          to compel the correction of inaccurate records… Remedial legislation should be liberally
          construed in order to effect its obvious purpose. In this instance, the statute vests broad
          discretion in a district court to … order the agency to amend the individual’s record in


                                                   9
        Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 10 of 12



       accordance with his request or in such other way as the court may direct.” 482 F. Supp.
       770, 773-74 (D.D.C. 1980) (internal quotations and citations omitted).

       The Defendants argue that there is no record that Plaintiff Leah ever tried to correct or

amend her any of her records maintained by the Agency. Mem. in Supp’t 14. However, Plaintiff

Leah could not specifically ask to correct or amend her records if she did not know specifically

what was in them. Therefore, she should be given the chance at this stage to review all of the

records that the Agency has on her in order to decide if she wants to amend or correct those records,

and this Court should have the discretion to grant that request.

       IV.     Plaintiffs acknowledge that their Bivens claims cannot succeed in their current
               state and therefore seek leave to amend their Complaint to add “John Does”.

       Upon reviewing the Defendants’ arguments with respect to the Plaintiffs’ Bivens claims, it

appears that their claims, in their current form, cannot proceed as is due to individuals not being

named as defendants. As such, Plaintiffs would ask this Court for leave to amend their Complaint

in order to allow them to name the individual defendants who are responsible for committing

illegal surveillance and intrusions into the Plaintiffs’ privacy in violation of the Fourth

Amendment, i.e., bringing claims against “John Does”. The reason that these new defendants

would be unnamed is because the Plaintiffs are not aware of who exactly has been hired from the

NSA to perpetrate the intrusions and electronic surveillance detailed herein.

       Query: Is it too much of a burden for the NSA to tell these Plaintiffs that they have not

been engaging in intrusions or electronic surveillance?

                                         CONCLUSION

       For the reasons stated herein, the Plaintiffs ask that their complaint not be deemed

frivolous, that their Privacy Act claim be allowed to proceed, and that they be allowed to amend

their complaint, or, in the alternative, stay the case until Plaintiffs can proceed with their FTCA

administrative claims.


                                                 10
Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 11 of 12



                            Respectfully,

                            /s Martin F. McMahon
                            Martin F. McMahon & Associates
                            1717 K Street, NW, Suite 900
                            Washington, D.C., 20006
                            Federal Court Maryland Bar No. 02592
                            mm@martinmcmahonlaw.com
                            202-862-4343




                              11
       Case 1:18-cv-01794-PWG Document 24 Filed 03/29/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I certify that on March 29, 2019, I filed the foregoing pleading with the Clerk of Court

using the CM/ECF system, which will send notice of this filing to all parties registered to receive

such notice.


                                                     /s/ Martin F. McMahon
                                                     Martin F. McMahon, Esq.




                                                12
